Citation Nr: 1414191	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent for residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from August 1996 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which continued a 10 percent rating for residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy.  The case was subsequently transferred to the RO in St. Petersburg, Florida.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of this proceeding has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a copy of the February 2014 Board hearing transcript as well as VA treatment records dated from August 2004 through April 2012.  The VBMS file contains a June 2013 request for an audit regarding the Veteran's disability benefits.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

As above, in June 2013 correspondence the Veteran requested an audit of his disability benefits.  It does not appear that any action has been taken on regarding the Veteran's June 2013 request.  As such, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so as to comply with the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the record shows that the Veteran's residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy was last examined in August 2008.  During this examination he reported fatigability and some muscle weakness as well as mental and physical sluggishness, "stays tired."  He also described constipation "off and on."

During the February 2004 Board hearing the Veteran reported that he was overly tired and fatigued a "few times a week" and that this was a "new normal" for him.  He also reported that he suffered from constipation and had not had a "regular bowel movement in many years."  He indicated that he took over-the-counter stool softeners to assist in his constipation.  He also reported experiencing mental sluggishness.  Specifically, he reported that he dropped out of a master's degree program in 2008 because he had a hard time concentrating, focusing, retaining information and being able to regurgitate that information.      

The Veteran's residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7914.  Pursuant to DC 7914, a 100 percent disability rating is warranted when the evidence indicates malignant neoplasms of any specified part of the endocrine system. 38 C.F.R. § 4.119, DC 7914 (2013).  A "Note" to this code section states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the disability rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis following the cessation of the therapy, then the disability is to be rated on residuals.  Id. 

DC 7903 provides for ratings for hypothyroidism.  Hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling, and hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  A maximum 100 percent disability rating is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 38 C.F.R. § 4.119, DC 7903 (2013).

Unfortunately, while the August 2008 VA examiner noted the Veteran's complaints of fatigability, constipation, and mental sluggishness she did not report whether there was objective medical evidence of these symptoms or whether these symptoms were even related to the Veteran's service-connected thyroid disorder.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Given the arguments of the Veteran with respect to complaints of fatigability, constipation, and mental sluggishness and the amount of time that has expired since the Veteran was last afforded a VA compensation examination to assess the severity of his service-connected thyroid disorder for which increased compensation is claimed, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected thyroid disorder is necessary in this case.  38 U.S.C.A. § 5103A; See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to obtain sufficient clinical information to adjudicate the claim, the examiner will also be requested to focus the examination on the relevant rating criteria as directed above.
	
Also, in the Veteran's November 2008 notice of disagreement, the Veteran wrote that VA had failed to obtain VA treatment records from "VA Dothan" and that these records would show that he had severe medical problems associated with his thyroid disability to include fatigue, constipation, and mental sluggishness.  As such, on remand, the RO should attempt to obtain any outstanding treatment records from VA Dothan.  

Finally, the Board notes that the most recent treatment records in the claims file are VA treatment records dated in January 2012.  While on remand, the AOJ should contact the Veteran and request that he identify any VA or non-VA treatment providers for his service-connected thyroid disorder.  Thereafter, all identified records, to include any VA treatment records dated from January 2012 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his service-connected thyroid disorder.  Thereafter, all identified records, to include those from the VA Dothan as well as any VA records dated from January 2012 to the present, should be obtained.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding records, the AOJ should arrange for an appropriate examination of the Veteran to determine the severity of his service-connected thyroid disorder.  His claims file should be reviewed and a full medical history elicited.  All indicated studies should be performed. 

The examiner should comment on the absence or presence of the following, in addition to noting whether or not the symptoms found are specifically caused by the Veteran's service-connected residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy: cold intolerance; muscular weakness; cardiovascular involvement; bradycardia (less than 60 beats per minute); sleepiness; fatigability; constipation; and mental sluggishness.  The examiner should also comment on mental disturbance (dementia, slowing of thought, depression).

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



